Citation Nr: 0711454	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral varicose veins, including the question of whether 
service connection may be granted for the disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1976 to 
September 1986.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision by the 
Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that found no new and 
material evidence had been presented to reopen a claim for 
service connection for bilateral varicose veins.  Following 
the November 2004 submission of what it determined was new 
and material medical evidence, the RO reopened the claim in 
an August 2005 Supplemental Statement of the Case ("SSOC"); 
however, the claim was denied on the merits.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action or whether the RO based its determination on that 
issue, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


FINDINGS OF FACT

1.  Since the February 1994 final decision denying the 
veteran's claim for service connection for bilateral varicose 
veins, the additional evidence, not previously considered, is 
neither cumulative nor redundant and, when viewed in the 
context of the entire record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

2.  Bilateral varicose veins were not incurred in or 
aggravated as a result of the veteran's military service, nor 
may they be presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral varicose veins, last denied in February 1994.  38 
U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.302(a) (2006).

2.  The criteria for the establishment of service connection 
for bilateral varicose veins are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he is expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in May 
2003, May 2004, and August 2004.

Each of the letters advised the veteran that new and material 
evidence is necessary to reopen the claim and also advised 
the claim of evidence required to substantiate a claim for 
service connection.  The letters also provided the veteran 
with examples of evidence necessary to support his claim 
including dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The letters advised the veteran of 
the evidence in the claims file, of VA's duty to obtain 
relevant federal records and that VA would make reasonable 
efforts to obtain private records.  The elements of a claim 
for service connection were also provided in each of the 
letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim for 
service connection is being denied, the question of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection is not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested that the 
veteran either submit his available private medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran submitted statements from private physicians and a 
lay statement from his ex-wife; however, he did not submit an 
authorization for release of information to allow VA to 
obtain any private medical records on his behalf.  The 
veteran has not alleged that there are any other obtainable 
outstanding service medical or other medical records with 
regard to the claim.  Thus, given this effort, VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Accordingly, the 
veteran was afforded a general VA Compensation and Pension 
Exam ("VAE") in June 2005 to determine the nature and 
etiology of any varicose vein disability.  Further 
examination or opinion is not needed on the claim because 
sufficient evidence is of record.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

New and Material Criteria

As a general rule, once a claim has been disallowed, the 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. §  5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  In this case, new and 
material evidence would be evidence supporting the veteran's 
assertions that his current diagnosis of bilateral varicose 
veins was incurred in or related to his active military 
service.

The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The evidence 
submitted by the veteran in the attempt to reopen the claim 
for service connection is new in the sense that it was not 
previously of record, and it is material to the question of 
whether there is competent medical evidence to provide a 
linkage between the veteran's claimed condition and the his 
military service.

At the time of the original February 1994 Rating Decision, of 
record was clinical evidence that the veteran had complained 
of hemangiomas and "spider veins" in service in December 
1984.  A hemangioma is a benign tumor.  Dorland's Illustrated 
Medical Dictionary 740 (28th ed. 1994); Sondel v. Brown, 6 
Vet. App. 218 (1994).  Upon discharge, the veteran underwent 
a medical examination in 1986 that did not note any 
complaints relating to these symptoms.  In particular, the 
veteran's vascular system, lower extremities and skin (with 
the exception of facial acne) were all noted to be "normal" 
upon clinical examination.  The veteran was discharged.  No 
subsequent medical records documenting varicose vein 
complaints or findings were of record.  

Since the February 1994 rating decision, the veteran has 
submitted a medical statement from a private physician J. 
Alexander., M.D. confirming the veteran's current treatment 
for varicose veins.  The physician's statement indicates that 
he has reviewed the veteran's "records" and that the 
veteran's 1984 diagnosis of spider hemangioma is directly 
related to his current varicose veins.  Also received was a 
May 2004 statement authored by S.A. Bell, M.D., who reported 
that he was then providing medical care, and that the veteran 
advised Dr. Bell that "he has had varicose veins since 
military service."  

In this case, the additional information concerning the 
veteran's bilateral varicose veins is clearly new because it 
was not previously of record.  It is "material" because it 
suggests a linkage between the veteran's current disorder to 
symptoms  recorded in his service medical records

This evidence is relevant to an essential element of the 
claim, the timing and origin of the veteran's varicose veins; 
it is clearly so significant that it must be considered.  
Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  See Duran, 7 Vet. App. at 220; Justus, 
3 Vet. App. at 513.  New and material evidence having been 
submitted, the claim for entitlement to service connection 
bilateral varicose veins, is reopened.


Merits of the Claim

Having presumed credible the newly submitted and material 
evidence does not end the Board's inquiry.  The presumption 
of credibility does not attach upon consideration of the 
merits of the claim.  Justus, supra., cf. Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is next required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  

The preponderance of the evidence is against the claim and 
the appeal will be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

The veteran asserts that he incurred bilateral varicose veins 
in, or as a result of active military service.  Although the 
record indicates post-service diagnoses of varicose veins, 
the preponderance of the competent medical evidence indicates 
that the disorder is not linked to any incident of military 
service.  

As noted, in support of his claim, the veteran has submitted 
an opinion authored by  J. Alexander., M.D. confirming the 
veteran's current treatment for varicose veins, and 
indicating that he reviewed the veteran's "records" and 
that the veteran's 1984 diagnosis of spider hemangioma is 
directly related to his current varicose veins.  Also 
received was a May 2004 statement authored by S.A. Bell, 
M.D., who reported that he was then providing medical care, 
and that the veteran advised Dr. Bell that "he has had 
varicose veins since military service."  

Firstly, Dr. Bell does not express any opinion as to the 
cause or onset of the veteran's disorder, and his letter is 
therefore not probative as to the issue of service 
connection.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The basis of Dr. Alexander's report on his prescription 
script that he reviewed "records" is unknown.  At best, it 
may be read as indicating that the physician was aware that 
the veteran was treated for an episode of a hemagioma in 
December 1984, as substantiated by the record.  However, 
beyond this mere mention, the basis of his opinion (i.e., 
which records; what clinical data; history, current findings) 
and his medical expertise is unknown.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

There is evidence of one complaint in December 1984 of 
"small spider hemangiomas" in the veteran's service medical 
records ("SMRs").  There are no further notations of 
complaint or treatment in the veteran's SMRs.  Both the 
veteran's entrance and separation examinations are negative 
for any varicose vein condition-specifically, the veteran's 
military separation examination is negative for any notations 
of varicose vein problems.  In fact, at the time of his 
separation from active duty, the veteran's PULHES profile was 
noted to indicate that he was in a "high level of fitness" 
as to his physical capacities: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service].).  

The first record of post-service treatment for the veteran's 
varicose veins is dated in 2004, over 15 years after the 
veteran was discharged from active military duty.  

In March 2005, the RO referred this case to obtain 
compensation and pension examination from a VA physician.  
Contrary to the private physician's statement, the June 2005 
VA examiner provided a detailed and lengthy opinion providing 
reasons and bases for his findings and conclusions regarding 
his medical opinion.  The first portion of the report 
outlined the veteran's medical history both in-service and 
post-service relating to varicose veins.  He recounted the 
veteran's claim that he began complaining of varicose veins 
in both of his legs beginning in 1984 and reconciled this 
with a December 1984 in-service treatment note showing the 
veteran's complaint of a small spider hemangioma of the legs.  
Treatment was noted as compression stockings.   No further 
evidence is contained in the veteran's service medical 
records regarding treatment or complaint for varicose veins, 
including exams in March and October 1986.

The examiner stated that upon review, the veteran's varicose 
veins are less likely than not related to the veteran's acute 
episodes of spider hemangiomas noted on his legs in December 
1984 medical records.  The examiner stated that spider 
hemangiomas do not cause varicose veins.  The examiner 
further stated that although the veteran claims to have had 
varicose veins since 1984, his medical records do not 
document any evidence of such.  The examiner concluded that 
based on his review of the veteran's claims folder and the 
evidence contained in his medical record records; he could 
not find enough evidence to document that he had varicose 
veins during military service.

The Board finds the June 2005 VA medical opinion to be more 
probative than the statement from the veteran's treating 
physician, and entitled to greater weight. The June 2005 VA 
medical opinion was accompanied by a review of the veteran's 
claims folder; fully accounted for all evidence of record and 
provided a full explanation of the basis of the opinion. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

Finally, although the veteran's wife authored a statement 
describing the veteran's varicose vein problems, while 
presumed credible, her statement that she believed the origin 
of the veteran's varicose vein problems to be service-
connected are not competent as to medical matters.  It is 
well-established that laypersons are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and her opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 
Vet. App. at 458.  

In conclusion, the evidence fails to demonstrate the 
veteran's current bilateral varicose veins are related to the 
veteran's active military service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for 
bilateral varicose veins is reopened.

Entitlement to service connection for bilateral varicose 
veins is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


